UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                :
 LOCAL 802 MUSICIANS HEALTH                     :
 BENEFIT FUND, by its Board of Trustees,        :          17cv3472
 et al.                                         :
                                                :          ORDER
               Plaintiff,                       :
                                                :
               -against-                        :
                                                :
 EXTREME REACH, INC., doing business            :
 as Talent Partners,                            :
                                                :
               Defendants.                      :
                                                :

WILLIAM H. PAULEY III, Senior United States District Judge:
              This Court directs the parties to submit a joint status report regarding settlement

by June 8, 2021.

Dated: June 2, 2021
       New York, New York
